Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Wojcicki appeals the district court’s orders adopting the magistrate judge’s recommendation to grant Defendants’ motion for summary judgment and to dismiss his employment discrimination complaint, and denying Wojcicki’s motions *287for relief from that judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wojcicki v. Aiken Technical Coll., No. 1:06— cv-00461-MBS, 2012 WL 3596161 (D.S.C. filed Sept. 80, 2011 & entered Oct. 3, 2011; Aug. 21, 2012). We deny Wojcicki’s motion to add three new defendants to this action. Out of an abundance of caution, though, we grant Wojcicki’s motion to seal the documents filed in this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.